On April 7, 1998, movant filed a motion to show cause why respondent should not be punished for contempt for failure or refusal, without just cause or just excuse, to obey the commands of the court to appear in response to the subpoena duces tecum issued by the Board of Commissioners on the Unauthorized Practice of Law and to produce the documents the production of which was ordered by the subpoena duces tecum.
IT IS ORDERED by the court, sua sponte, that the Board of Commissioners on the Unauthorized Practice of Law be granted leave to intervene.
IT IS FURTHER ORDERED by the court, sua sponte, that the Board of Commissioners on the Unauthorized Practice of Law file an amicus brief, discussing the issues raised in the motion, within twenty days of the date of this entry.